         Case 5:17-cr-00390-JS Document 246 Filed 11/05/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :

             v.                                 :      CRIMINAL NO. 17-390

EDWIN PAWLOWSKI                                 :


                                        ORDER


             AND NOW, this           day of November 2018, upon consideration of the within

Motion, it is hereby ORDERED that Counts 29, 31-32 and 38-39 of Indictment No. 17-390 be

dismissed.



                                         BY THE COURT:



                                         HONORABLE JUAN R. SANCHEZ
                                         Chief Judge, United States District Court
          Case 5:17-cr-00390-JS Document 246 Filed 11/05/18 Page 2 of 3




                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                            :

               v.                                   :       CRIMINAL NO. 17-390

EDWIN PAWLOWSKI                                     :

                    MOTION TO DISMISS COUNTS OF INDICTMENT

               The United States of America respectfully moves the Court for leave to dismiss

Counts 29, 31-32 and 38-39 of Indictment No. 17-390 in the above-entitled case as to this

defendant and in support of this motion avers as follows:

               1.     The Grand Jury for the Eastern District of Pennsylvania returned an

indictment against the defendant in the above-entitled matter on Criminal No. 17-390.

               2.     Because no evidence was presented at trial of interstate communications in

the above counts the government moves that they be dismissed.



                                             Respectfully submitted,

                                             WILLIAM M. McSWAIN
                                             United States Attorney


                                             s/Anthony J. Wzorek
                                             ANTHONY J. WZOREK
                                             Assistant United States Attorney
          Case 5:17-cr-00390-JS Document 246 Filed 11/05/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

                 I hereby certify that a true and correct copy of the government's motion and

proposed order to dismiss counts of indictment has been sent by electronic mail to :

                        Jack McMahon, Esq.
                        139 North Croskey Street
                        Philadelphia, PA 19103




                                                      s/Anthony J. Wzorek
                                                      ANTHONY J. WZOREK
                                                      Assistant United States Attorney



Date: 11/05/18
